Citation Nr: 1453435	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for scarring on the lungs.

2.  Entitlement to service connection for purified protein derivative conversion status post prophylactic treatment with inhalation.

3.  Entitlement to service connection for a respiratory disability to include as due to exposure to asbestos and chemicals in service.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1981 and June 1982 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for asthma as a result of asbestos exposure has been recharacterized as service connection for a respiratory disability in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2013 correspondence and at the Veteran's July 2014 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to service connection for scarring on the lungs and the claim for entitlement to service connection for purified protein derivative conversion status post prophylactic treatment with inhalation.

2.  The Veteran has current bilateral hearing loss as a result of in-service noise exposure.

3.  The Veteran has current tinnitus as a result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for scarring on the lungs have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement service connection for purified protein derivative conversion status post prophylactic treatment with inhalation have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Veteran has withdrawn the issues of entitlement to service connection for scarring on the lungs and of entitlement to service connection for purified protein derivative conversion status post prophylactic treatment with inhalation.

There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board does not have jurisdiction to review these issues, and dismissal is warranted.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are negative for complaints or findings of bilateral hearing loss or tinnitus.  Service records reveal that the Veteran's military occupational specialty was tactical aircraft maintenance craftsman.

A September 2010 private audiological evaluation showed that the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
35
40
LEFT
10
10
15
50
50

The Veteran was afforded a VA audiological evaluation in March 2011.  The Veteran reported working as a crew chief in the Air Force for 23 years.  He stated that his claimed tinnitus was constant and that he had experienced tinnitus since service.  The Veteran reported that he had difficulty communicating in social situations. 

Upon examination, the puretone thresholds results for the Veteran, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
40
50
LEFT
5
5
15
50
45

The Veteran's speech recognition score was 96 percent in his right ear and 94 percent in his left ear.  Examination results showed that the Veteran had hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner found mild, bilateral sensorineural hearing loss.  The examiner noted that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.  He noted a review of the Veteran's claims file and that the Veteran was exposed to hazardous noise levels while in service.  It was also noted that the electronic hearing testing conducted during service and at discharge showed that the Veteran most likely did not have hearing damage while in service, as there was no significant threshold shift beyond normal variability.  Based on the hearing tests during service, the examiner opined that the Veteran's hearing loss and reported tinnitus was less likely as not caused by or a result of noise exposure while in service.   

Upon examination, a private audiologist found the Veteran's puretone thresholds results, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
45
45
LEFT
15
15
20
55
50

The Veteran's speech recognition score was 96 percent in his right ear and 92 percent in his left ear.  The examiner found bilateral sensorineural hearing loss.  The private examiner found that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or a result of the Veteran's military service.  He noted a clear noise induced pattern on the audiological examination.

The Veteran was afforded a VA audiological evaluation in April 2013.  The Veteran reported working as a crew chief in the Air Force for 23 years.  He stated that his post service occupation was computer work and that he went shooting for recreational purposes. 

Upon examination, the puretone thresholds results for the Veteran, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
45
45
LEFT
15
15
15
45
50

The Veteran's speech recognition score was 92 percent in his right ear and 90 percent in his left ear.  The examiner found bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of an event in service.  

At the Veteran's July 2014 videoconference hearing, he stated that he worked on several different fighter aircrafts.  He indicated that he worked on the flight line and was exposed to jet engine noise.  He stated that he noticed the ringing in his ears after separation.  The Veteran's wife stated that his hearing loss had progressively gotten worse.  

The evidence reflects a current diagnosis of bilateral hearing loss and tinnitus.  While the service treatment records do not document treatment or complaints for a hearing condition, post-service audiological examinations and his testimony at his July 2014 videoconference hearing reflect in-service noise exposure.  The Board finds the Veteran's testimony of the in-service injury and ongoing recurrent hearing loss and tinnitus since service to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Having established a current disability and in-service injury and symptomatology, the dispositive issue in this case is whether there is a nexus between the current disability and active duty service. 

After a complete review, the Board finds that the medical evidence of record is in relative equipoise with respect to the establishing a nexus between the Veteran's bilateral hearing loss and tinnitus disabilities and service.  The Board is mindful of the negative March 2011 and April 2013 VA opinions; however, those opinions only serve to place the medical evidence in a state of relative equipoise with the September 2012 private medical opinion and the Veteran's credible and competent testimony as to onset of symptoms.  This is particularly true in light of the VA examiners' apparent reliance on a lack of hearing loss shown in service as the sole reason for the negative etiology opinions.  There is no requirement that the Veteran demonstrate hearing loss in service in order to prevail in a service connection claim for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In light of the medical nexus opinions resulting in relative equipoise and the competent and credible lay reports from the Veteran of recurrent hearing loss and tinnitus symptoms since his active duty service, the Board finds that entitlement to service connection for hearing loss and tinnitus is warranted..  


ORDER

Entitlement to service connection for scarring on the lungs is dismissed.

Entitlement to service connection for purified protein derivative conversion status post prophylactic treatment with inhalation is dismissed. 

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

While delay is regrettable, the Board finds that additional development is needed for the issue of entitlement to service connection for a respiratory disability.  

The Veteran has stated that while in service, he worked in a hanger on an Air Force base and was exposed to asbestos and to chemicals, specifically methyl ethyl ketone (MEK).  

As an initial matter, the Board finds that a remand for outstanding records is warranted.  At his July 2014 videoconference hearing, the Veteran noted that he was receiving private medical treatment at Frontier Medical, which had changed their name from Southland Family Practice.  He also indicated that he had visited the emergency room at Parker Medical Center.  Further, the report from the Veteran's March 2011 VA examination shows that the Veteran was receiving treatment at the VA Medical Center.  The report also shows that the Veteran received treatment from Dr. Walker, a private physician at the Southland Family Practice and a nurse practitioner, Nurse Jacobs.  A review of the record does not reflect that medical treatment records are contained in the claims file.  Therefore, while on remand, the AOJ should take the steps necessary to attempt to obtain these records.  38 C.F.R. § 3.159 (2014).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A '[h]istory of preservice existence of conditions recorded at the time of [entrance] examination does not constitute notation of such conditions but will be considered together with all other material evidence in determinations as to inception.'  38 C.F.R. § 3.304(b).

A review of the Veteran's service treatment records shows that the Veteran's entrance examination for his first active service period dated July 1972 reflects a normal clinical evaluation of his lungs.  The medical history report shows no indication of the Veteran ever having asthma problems.  On his separation medical examination, dated in January 1981, a normal clinical evaluation for the Veteran's lungs is shown.  The examination report also shows that the Veteran reported having had an asthmatic problem in childhood, which the examiner noted had resolved with maturity, and no problems since.  "No Complications, No Sequelae"(NCNS) is indicated on the report.

There is no clinical examination report for the Veteran's second period of active service which began in July 1982; however, a medical history report dated in July 1982 is associated with the claims file.  Accordingly, the Board finds that the Veteran was examined upon entry into his second period of medical service but the clinical examination report is no longer part of the evidence of record.  The medical history report reflects that the Veteran reported having had asthma as a child.  His separation medical examination in May 1995 reflects a normal clinical evaluation for the Veteran's lungs and it is noted that he had asthma in childhood, NCNS.  Because there is no entrance examination report for the second period of service but there is a medical history report, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (presumption of soundness attaches where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire).

The Veteran was afforded a VA examination in March 2011.  The examiner noted childhood asthma and opined that the Veteran's asthma was reactivated childhood asthma and was not due to or caused by an exposure in the military, to pulmonary tuberculosis or to asbestos.  However, given that the Veteran must be presumed sound upon entry into both periods of service, the Board finds that this medical opinion is inadequate because it is based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all health care providers who have treated him for a respiratory condition, to include Frontier Medical (Dr. Walker and Nurse Jacobs) and Parker Medical Center.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

In addition, obtain relevant VA treatment records from the VA Medical Center.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  After completion of the above, schedule the Veteran for a VA respiratory examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner: 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability diagnosed on examination had its onset during, or was otherwise caused by the Veteran's active military service, including exposure to asbestos and chemicals, specifically methyl ethyl ketone.  

FOR PURPOSES OF THIS MEDICAL OPINION, THE EXAMINER MUST DISREGARD THE HISTORY OF CHILDHOOD ASTHMA PROVIDED BY THE VETERAN AND MUST PRESUME THE VETERAN HAD NO RESPIRATORY DISORDER UPON ENTRY INTO EITHER PERIOD OF SERVICE.  

The examination report must include a complete rationale for all opinions expressed. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


